12. EC-Pacific States Interim Partnership Agreement (vote)
- Before the vote on Amendment 8:
- Madam President, to save time the Socialists are prepared to accept Amendments 8 and 10 as additions, but we will vote against if they are not accepted as additions by the PPE-DE Group.
- (FR) I agree to this procedure.
- (FR) Madam President, in paragraph 39, compromise amendment 19 would be acceptable to our group if, in relation to the non-state actors, we could add 'the participation'. This would give the following amendment: '39a. Stresses in particular the crucial role of ACP parliaments and the participation of non-state actors in the monitoring and management of EPAs'; the rest would remain unchanged.
I believe that the rapporteur, Mr Ford, is in agreement.